Citation Nr: 1103347	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 2005, 
for the award of a 70 percent rating for posttraumatic stress 
disorder.

2.  Entitlement to an effective date earlier than April 2, 2005, 
for the award of a 70 percent rating for posttraumatic stress 
disorder.

3.  Entitlement to an effective date earlier than May 19, 2005, 
for the award of a total disability rating based on individual 
unemployability.



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2006 rating decision, the RO, in part, granted a 50 
percent rating for posttraumatic stress disorder (PTSD) effective 
May 19, 2005 (date of claim for increase).  In a February 2008 
decision review officer (DRO) decision, the RO increased the 
rating to 70 percent and granted a total disability rating based 
on individual unemployability (TDIU), both effective May 19, 
2005.

In May and June 2008 correspondence, the Veteran's representative 
indicated the Veteran's desire for an informal telephone 
conference with a DRO.  However, in an April 2009 substantive 
appeal, the representative indicated that the Veteran did not 
want a personal hearing or an opportunity to provide testimony 
before the Board, and requested that the appeal be certified to 
the Board for appellate review.  Thus, his request for an 
informal conference with a DRO is considered withdrawn.  

The instant claim awards an earlier effective date for the grant 
of PTSD.  However, additional development is required to 
determine whether an even earlier date is warranted.  For this 
reason, the issues have been characterized as set forth on the 
title page of this decision.

The issues of entitlement to an effective date earlier than April 
2, 2005, for the award of a 70 percent rating for PTSD, and 
entitlement to an effective date earlier than May 19, 2005, for 
the award of a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no pending claim of entitlement to an increased 
rating for PTSD prior to May 19, 2005.

2.  It was factually ascertainable that the Veteran's PTSD met 
the criteria for a 70 percent rating on April 2, 2005.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an effective date of April 2, 2005, for the award of 
a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The instant decision awards an earlier effective date of April 2, 
2005, for the award of a 70 percent evaluation for PTSD.  Then, 
in the remand section, additional development is ordered to 
determine whether an even earlier date is warranted.  Thus, the 
instant decision involves no unfavorable action to the Veteran 
and as such, no further discussion of VCAA compliance is required 
here.  

Effective Date

The Veteran contends that he is entitled to an effective date of 
January 1, 1999, for the award of a 70 percent rating for PTSD 
because he had raised the question of unemployability at that 
time when he was appealing the initial 10 percent rating.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).

Specifically, with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2010).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, or a person 
acting as next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2010).

Under 38 C.F.R. § 3.157(a) (2010), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability that 
may establish entitlement.  38 C.F.R. § 3.157(b)(1) (2010).  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  Id.  The date on which evidence is 
received from a private physician or layman is the date that will 
be used for effective date purposes.  38 C.F.R. § 3.157 (b)(2).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010), a 70 
percent rating for PTSD is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

After a careful review of the record, the Board finds that an 
effective date of April 2, 2005, for the award of a 70 percent 
rating for PTSD is warranted under the provisions of 38 C.F.R. 
§ 3.400(o)(2).  Indeed, an April 2, 2005, VA treatment note 
reflects complaints of depression and suicidal ideation and 
includes a global assessment of functioning (GAF) score of 40, 
which indicates major impairment in several areas, such as work 
or school, family relations, judgment, thinking, and mood.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition (DSM- IV).  Given the above, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that it was 
factually ascertainable that his PTSD met the criteria for a 70 
percent rating on April 2, 2005.  Thus, an effective date of 
April 2, 2005, for the award of a 70 percent rating for PTSD is 
warranted.  

The issue of whether an effective date prior to April 2, 2005, is 
warranted will be addressed in the remand portion of this 
decision.  

In sum, the Board has applied the benefit-of-the-doubt doctrine 
in granting an effective date of April 2, 2005, for the award of 
a 70 percent rating for PTSD.  


ORDER

An effective date of April 2, 2005, for the award of a 70 percent 
rating for PTSD is granted, subject to the provisions governing 
the award of monetary benefits.


REMAND

The Board finds that further development is required as to the 
question of whether an evaluation of 70 percent is warranted 
prior to April 2, 2005.  Additionally, 
the claim of entitlement to an earlier effective date for the 
award of a TDIU also requires development.  

The record indicates that the Veteran is receiving SSA disability 
benefits.  Although several reports have been obtained from SSA, 
the decision granting benefits is not of record.  As it may be 
pertinent to the appeal, the RO should attempt to obtain it and 
any other outstanding records.  

The record also indicates that the Veteran participated in a CWT 
program at the Leavenworth VAMC from November 2002 to September 
2003.  Although there are VA treatment notes from that time 
period noting his presence at the domiciliary in Leavenworth, 
records from the CWT program are not of record.  As they may also 
be pertinent to the appeal, the RO should attempt to obtain them.

The Board acknowledges that there was a prior unappealed rating 
decision in September 2004 on the issue of an increased rating 
for PTSD, and that the effect of such finality is to preclude 
assignment of a rating before the issuance of that determination.  
However, the records identified above could potentially be used 
to demonstrate that it was factually ascertainable that within 
the year prior to the May 19, 2005 claim that the criteria for a 
70 percent evaluation had been met.  Therefore, such records 
should be procured.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).

2.  The RO should obtain the Veteran's 
records from the CWT program at the 
Leavenworth VAMC from November 2002 to 
September 2003.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


